Case 3:19-cv-00477-REP Document 54-1 Filed 01/21/20 Page 1 of 2 PageID# 515



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


  TREVOR FITZGIBBON                             )
                                                )
         Plaintiff,                             )
                                                )
  v.                                            )               Case No. 3:19-cv-477-REP
                                                )
                                                )
  JESSELYN A. RADACK                            )
                                                )
         Defendant.                             )
                                                )


                  DECLARATION OF TREVOR FITZGIBBON

         Trevor Fitzgibbon states as follows, under penalty of perjury, as and for his

  Declaration:

         1.      I am over 21 years of age and otherwise competent to make this

  Declaration. I have personal knowledge of the statements contained herein based upon

  (a) documents and information in my possession and control, (b) my personal

  observations, memory, and experiences, (c) public information and statements by

  Defendant, Jesselyn Radack, on the Internet and on Twitter, and (d) documents known or

  reasonably believed to be in the possession, custody and control of others.              The

  statements in this Declaration are true and accurate to the best of my knowledge,

  information and belief.

         2.      I am the Plaintiff in this action. I authorized my counsel to file this action.

  I affirm that the facts alleged in my second amended complaint are truthful and accurate

  to the best of my knowledge and belief.



                                                1
Case 3:19-cv-00477-REP Document 54-1 Filed 01/21/20 Page 2 of 2 PageID# 516



            3.      I have reviewed the Statement of Jurisdictional Facts set forth in my

  opposition to Defendant’s motion to dismiss for lack of personal jurisdiction. I affirm

  that the facts stated therein are truthful and accurate to the best of my knowledge and

  belief.

            4.      All the links in my second amended complaint and in my memorandum in

  opposition to the Defendant’s motion to dismiss for lack of personal jurisdiction are

  active as of January 20, 2020.

            5.      I make this Declaration in support of my Opposition to the Defendant’s

  motion to dismiss.

            Further the affiant saith not.

            In accordance with 28 U.S.C. § 1746, I declare, certify, verify, and state under

  penalty of perjury that the foregoing is true and correct.

            Executed in Mooresville, North Carolina, on January 20, 2020.




                                             /s/
                                                   TREVOR FITZGIBBON




                                                   2
